DETAILED ACTION
This office action addresses Applicant’s response filed on 16 March 2022.  Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/145150 to Follent (hereinafter, “Crowley”) in view of US 6,043,628 to Perelle, US 5,554,919 to Uchida and US 2011/0057617 to Finberg.
Regarding claim 1, Crowley discloses a power supply device, including a plurality of battery modules having secondary batteries, wherein the battery modules are mutually connected in series and successively receive a gate signal commonly provided from a control unit to the battery modules with a different amount of delay (Fig. 1; p. 5, lines 5-12; p. 7, lines 8-15),
disconnection element for forcibly disconnecting one or more of the battery modules from the series connection regardless of provision of the gate signal, wherein the disconnection element receives a separate control signal from the control unit (p. 7, lines 25-29; p. 14, lines 16-23, all battery modules receive multiple separate control signals from the control unit, but ignore the signals assigned to other modules), and
at the time of powering by power supply output, one or more of the battery modules are forcibly disconnected from the series connection by the disconnection element, thereby performing control to make accumulated discharge current amounts thereof per unit time become smaller than those of other battery modules (p. 5, lines 1-4; p. 7, lines 25-29; p. 9, lines 13-20; p. 18, lines 27-31; p. 20, lines 4-27; p. 23, lines 15-19 and 25-28; p. 30, line 11).
Crowley does not appear to explicitly disclose that the gate signal and separate control signal are either a logical high or logical low signal.  However, persons having ordinary skill in the art, reading Crowley, would understand that transmitting control data using Crowley’s data lines (e.g., SYNC, SDA, SCL) would include bits that are either logical high or logical low.  Nevertheless, Perelle discloses a control unit that commonly provides gate/control signals that are successively received by series-connected battery modules, the control signals being pulses, which would be either logical high or logical low (col. 5, lines 19-27).  Uchida also discloses control signals that are either logical high or logical low (Fig. 2, outputs of comparators and logical AND/OR gates would be logical high or logical low).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Perelle, and Uchida, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using pulsed data signals to control battery modules from a central controller.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Crowley is directed to a battery management system in which a central controller transmits a plurality of common control signals to a plurality of battery modules; as discussed above, persons having ordinary skill in the art would understand that these control signals would include bits of data that are either logical high or logical low.  Perelle discloses an analogous battery management system with a central controller transmitting common control signals to battery modules, in which the control signals are explicitly pulses, which would be either logical high or logical low.  Uchida discloses additional control signals that are input to and output from logic gates, which would necessarily be logical high or logical low, to control connection/disconnection of battery modules analogously to Crowley and Perelle,  The teachings of Perelle and Uchida are directly applicable to Crowley’s system in the same way, so that Crowley’s control unit would similarly generate gate/control signals that are either logical high or logical low in the manner suggested by Perelle and Uchida, in order to control connection/disconnection of the battery modules.
Although Crowley discloses the disconnection element for forcibly disconnecting one or more of the battery modules from the series connection regardless of provision of the gate signal, in the event that Crowley is found to be unclear regarding these limitations, Uchida also discloses the same (Figs. 1 and 4; col. 4, line 66 to col. 5, line 6).  Similarly, Finberg discloses selecting battery modules to connect in series during charging and discharging based on the voltage of the batteries (Figs. 4, 5, 7, and 8).  The combination of Crowley, Uchida, and Finberg would suggest to persons having ordinary skill in the art rebalancing Crowley’s battery modules by connecting/disconnecting particular battery modules based on the battery voltages, regardless of Crowley’s gate signals.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Uchida, and Finberg, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way, by preventing an overdischarged battery from continuing discharge.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Crowley is directed to a battery management system that connects/disconnects batteries in series depending on their characteristics.  Uchida discloses that when a battery is overdischarged, it should be disconnected, and Finberg similarly discloses selectively (dis)connecting battery modules based on their relative charge in order to prevent uneven use or degradation.  The teachings of Uchida and Finberg are directly applicable to Crowley in the same way, so that an overdischarged battery would be disconnected to avoid degradation.
Regarding claim 2, Crowley discloses a power supply device, including a plurality of battery modules having secondary batteries, wherein the battery modules are mutually connected in series and successively receive a gate signal commonly provided to the battery modules with a different amount of delay (Fig. 1; p. 5, lines 5-12; p. 7, lines 8-15),
connection element for forcibly connecting one or more of the battery modules from the series connection regardless of provision of the gate signal (p. 7, lines 25-29; p. 14, lines 16-23, all battery modules receive all control signals, but ignore the signals assigned to other modules), and
at the time of regeneration by power supply output, one or more of the battery modules are forcibly connected from the series connection by the connection element, thereby performing control to make accumulated charge current amounts thereof per unit time become larger than those of other battery modules (p. 5, lines 1-4; p. 7, lines 25-29; p. 9, lines 13-20; p. 18, lines 27-31; p. 20, lines 4-27; p. 23, lines 15-19 and 25-28; p. 30, line 11).
Crowley does not appear to explicitly disclose that the gate signal and separate control signal are either a logical high or logical low signal.  However, persons having ordinary skill in the art, reading Crowley, would understand that transmitting control data using Crowley’s data lines (e.g., SYNC, SDA, SCL) would include bits that are either logical high or logical low.  Nevertheless, Perelle discloses a control unit that commonly provides gate/control signals that are successively received by series-connected battery modules, the control signals being pulses, which would be either logical high or logical low (col. 5, lines 19-27).  Uchida also discloses control signals that are either logical high or logical low (Fig. 2, outputs of comparators and logical AND/OR gates would be logical high or logical low).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Perelle, and Uchida, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using pulsed data signals to control battery modules from a central controller.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Crowley is directed to a battery management system in which a central controller transmits a plurality of common control signals to a plurality of battery modules; as discussed above, persons having ordinary skill in the art would understand that these control signals would include bits of data that are either logical high or logical low.  Perelle discloses an analogous battery management system with a central controller transmitting common control signals to battery modules, in which the control signals are explicitly pulses, which would be either logical high or logical low.  Uchida discloses additional control signals that are input to and output from logic gates, which would necessarily be logical high or logical low, to control connection/disconnection of battery modules analogously to Crowley and Perelle,  The teachings of Perelle and Uchida are directly applicable to Crowley’s system in the same way, so that Crowley’s control unit would similarly generate gate/control signals that are either logical high or logical low in the manner suggested by Perelle and Uchida, in order to control connection/disconnection of the battery modules.
Although Crowley discloses the connection element for forcibly connecting one or more of the battery modules from the series connection regardless of provision of the gate signal, in the event that Crowley is found to be unclear regarding these limitations, Uchida also discloses the same (Figs. 1 and 4; col. 5, lines 10-15).  Similarly, Finberg discloses selecting battery modules to connect in series during charging and discharging based on the voltage of the batteries (Figs. 4, 5, 7, and 8).  The combination of Crowley, Uchida, and Finberg would suggest to persons having ordinary skill in the art rebalancing Crowley’s battery modules by connecting/disconnecting particular battery modules based on the battery voltages, regardless of Crowley’s gate signals.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Uchida, and Finberg, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way, by selectively charging a battery that is not overcharged.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Crowley is directed to a battery management system that connects/disconnects batteries in series depending on their characteristics.  Uchida discloses that when a battery is not overcharged, it should be connected for charging, and Finberg similarly discloses selectively (dis)connecting battery modules based on their relative charge in order to prevent uneven use or degradation.  The teachings of Uchida and Finberg are directly applicable to Crowley in the same way, so that charging is performed for batteries that are not overcharged.
Regarding claim 3, Crowley discloses a power supply device, including a plurality of battery modules having secondary batteries, wherein the battery modules are mutually connected in series and successively receive a gate signal commonly provided to the battery modules with a different amount of delay (Fig. 1; p. 5, lines 5-12; p. 7, lines 8-15),
disconnection element for forcibly disconnecting one or more of the battery modules from the series connection regardless of provision of the gate signal (p. 7, lines 25-29; p. 14, lines 16-23, all battery modules receive all control signals, but ignore the signals assigned to other modules), and
at the time of regeneration by power supply output, one or more of the battery modules are forcibly disconnected from the series connection by the disconnection element, thereby performing control to make accumulated charge current amounts thereof per unit time become smaller than those of other battery modules (p. 5, lines 1-4; p. 7, lines 25-29; p. 9, lines 13-20; p. 18, lines 27-31; p. 20, lines 4-27; p. 23, lines 15-19 and 25-28; p. 30, line 11).
Crowley does not appear to explicitly disclose that the gate signal and separate control signal are either a logical high or logical low signal.  However, persons having ordinary skill in the art, reading Crowley, would understand that transmitting control data using Crowley’s data lines (e.g., SYNC, SDA, SCL) would include bits that are either logical high or logical low.  Nevertheless, Perelle discloses a control unit that commonly provides gate/control signals that are successively received by series-connected battery modules, the control signals being pulses, which would be either logical high or logical low (col. 5, lines 19-27).  Uchida also discloses control signals that are either logical high or logical low (Fig. 2, outputs of comparators and logical AND/OR gates would be logical high or logical low).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Perelle, and Uchida, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using pulsed data signals to control battery modules from a central controller.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Crowley is directed to a battery management system in which a central controller transmits a plurality of common control signals to a plurality of battery modules; as discussed above, persons having ordinary skill in the art would understand that these control signals would include bits of data that are either logical high or logical low.  Perelle discloses an analogous battery management system with a central controller transmitting common control signals to battery modules, in which the control signals are explicitly pulses, which would be either logical high or logical low.  Uchida discloses additional control signals that are input to and output from logic gates, which would necessarily be logical high or logical low, to control connection/disconnection of battery modules analogously to Crowley and Perelle,  The teachings of Perelle and Uchida are directly applicable to Crowley’s system in the same way, so that Crowley’s control unit would similarly generate gate/control signals that are either logical high or logical low in the manner suggested by Perelle and Uchida, in order to control connection/disconnection of the battery modules.
Although Crowley discloses the disconnection element for forcibly disconnecting one or more of the battery modules from the series connection regardless of provision of the gate signal, in the event that Crowley is found to be unclear regarding these limitations, Uchida also discloses the same (Figs. 1 and 4; col. 5, lines 17-21).  Similarly, Finberg discloses selecting battery modules to connect in series during charging and discharging based on the voltage of the batteries (Figs. 4, 5, 7, and 8).  The combination of Crowley, Uchida, and Finberg would suggest to persons having ordinary skill in the art rebalancing Crowley’s battery modules by connecting/disconnecting particular battery modules based on the battery voltages, regardless of Crowley’s gate signals.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Uchida, and Finberg, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way, by preventing an overcharged battery from continuing to charge.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Crowley is directed to a battery management system that connects/disconnects batteries in series depending on their characteristics.  Uchida discloses that when a battery is overcharged, it should be disconnected, and Finberg similarly discloses selectively (dis)connecting battery modules based on their relative charge in order to prevent uneven use or degradation.  The teachings of Uchida and Finberg are directly applicable to Crowley in the same way, so that an overcharged battery would be disconnected to avoid degradation.
Regarding claim 4, Crowley discloses a power supply device, including a plurality of battery modules having secondary batteries, wherein the battery modules are mutually connected in series and successively receive a gate signal commonly provided to the battery modules with a different amount of delay (Fig. 1; p. 5, lines 5-12; p. 7, lines 8-15),
connection element for forcibly connecting one or more of the battery modules from the series connection regardless of provision of the gate signal (p. 7, lines 25-29; p. 14, lines 16-23, all battery modules receive all control signals, but ignore the signals assigned to other modules), and
at the time of powering by power supply output, one or more of the battery modules are forcibly connected from the series connection by the connection element, thereby performing control to make accumulated discharge current amounts thereof per unit time become larger than those of other battery modules (p. 5, lines 1-4; p. 7, lines 25-29; p. 9, lines 13-20; p. 18, lines 27-31; p. 20, lines 4-27; p. 23, lines 15-19 and 25-28; p. 30, line 11).
Crowley does not appear to explicitly disclose that the gate signal and separate control signal are either a logical high or logical low signal.  However, persons having ordinary skill in the art, reading Crowley, would understand that transmitting control data using Crowley’s data lines (e.g., SYNC, SDA, SCL) would include bits that are either logical high or logical low.  Nevertheless, Perelle discloses a control unit that commonly provides gate/control signals that are successively received by series-connected battery modules, the control signals being pulses, which would be either logical high or logical low (col. 5, lines 19-27).  Uchida also discloses control signals that are either logical high or logical low (Fig. 2, outputs of comparators and logical AND/OR gates would be logical high or logical low).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Perelle, and Uchida, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using pulsed data signals to control battery modules from a central controller.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Crowley is directed to a battery management system in which a central controller transmits a plurality of common control signals to a plurality of battery modules; as discussed above, persons having ordinary skill in the art would understand that these control signals would include bits of data that are either logical high or logical low.  Perelle discloses an analogous battery management system with a central controller transmitting common control signals to battery modules, in which the control signals are explicitly pulses, which would be either logical high or logical low.  Uchida discloses additional control signals that are input to and output from logic gates, which would necessarily be logical high or logical low, to control connection/disconnection of battery modules analogously to Crowley and Perelle,  The teachings of Perelle and Uchida are directly applicable to Crowley’s system in the same way, so that Crowley’s control unit would similarly generate gate/control signals that are either logical high or logical low in the manner suggested by Perelle and Uchida, in order to control connection/disconnection of the battery modules.
Although Crowley discloses the connection element for forcibly connecting one or more of the battery modules from the series connection regardless of provision of the gate signal, in the event that Crowley is found to be unclear regarding these limitations, Uchida also discloses the same (Figs. 1 and 4; col. 4, lines 61-65).  Similarly, Finberg discloses selecting battery modules to connect in series during charging and discharging based on the voltage of the batteries (Figs. 4, 5, 7, and 8).  The combination of Crowley, Uchida, and Finberg would suggest to persons having ordinary skill in the art rebalancing Crowley’s battery modules by connecting/disconnecting particular battery modules based on the battery voltages, regardless of Crowley’s gate signals.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Crowley, Uchida, and Finberg, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way, by selectively discharging a battery that is not overdischarged.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Crowley is directed to a battery management system that connects/disconnects batteries in series depending on their characteristics.  Uchida discloses that when a battery is not overdischarged, it should be connected for discharging, and Finberg similarly discloses selectively (dis)connecting battery modules based on their relative charge in order to prevent uneven use or degradation.  The teachings of Uchida and Finberg are directly applicable to Crowley in the same way, so that discharging is performed for batteries that are not overdischarged.
Regarding claims 5-8, Crowley discloses that a phase difference is provided to the gate signal for driving respective battery modules, and when the gate signal is successively transmitted to each one of the battery modules with a different delay time, one or more battery modules are connected to or disconnected from the series connection (p. 5, lines 5-12).
Regarding claim 9 and 11, Crowley does not appear to explicitly disclose that the disconnection element is an AND element.  Uchida discloses this limitation (Figs. 1 and 4).  Motivation to combine remains consistent with claims 1 and 3.
Regarding claim 10 and 12, Crowley does not appear to explicitly disclose that the connection element is an OR element.  Uchida discloses this limitation (Figs. 1 and 4).  Motivation to combine remains consistent with claims 2 and 4.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
The claims have been amended to recite that the gate and control signals are either a logical high or logical low, which Applicant asserts is not disclosed by Crowley.  Remarks at 8.  As an initial matter, new limitations are addressed above in the rejection using new prior art.  However, the claim language fails to meaningfully distinguish from Crowley.  Applicant states that “the way in which certain batteries are selected to be in a forced disconnection state is different between the present application and Crowley”.  Remarks at 7.  The examiner acknowledges that the system disclosed by Applicant differs substantially from Crowley, but the claim language does not sufficiently describe those differences.  For instance, simply requiring that a ‘gate signal’ be either logical high or logical low is satisfied by essentially any binary signal, especially because the claims do not place any other limits on the gate signal (e.g. what the gate signal does or controls).  We can thus take any bit of any of Crowley’s signals to be the gate signal – most obviously, Crowley’s clock signal would be understood to be logical high/low.
Applicant’s disclosed system has a very specific configuration: the control unit outputs a gate signal that controls the duty cycle of switches in each battery module that connect/disconnect each battery.  The gate signal is input to AND and OR logic gates together with additional control signals, so that the additional control signals can override the gate signal to connect/disconnect each battery regardless of the duty cycle.  The current claim language fails to include most aspects of the specific disclosed arrangement beyond a common gate signal of arbitrary function and forcible connection/disconnection according to control signals.  Therefore, even if Applicant’s disclosed system differs materially from the prior art, the claims are nevertheless unpatentable.
Applicant asserts that Crowley fails to disclose the disconnection element receiving a separate control signal that is also either a logical high or logical low signal.  Remarks at 8.  The examiner disagrees.  Crowley’s control unit has multiple data lines to each of the disconnection elements (SYNC, SDA, SCL), which transmit multiple signals, any of which could be taken as the control signal.  Similarly to the discussion above regarding the gate signal, we can take arbitrary bits in any of the data transmitted along Crowley’s data lines as a control signal.  Applicant asserts that Crowley fails to disclose the same control unit providing the gate signal and the control signal.  Remarks at 8.  The examiner disagrees.  Crowley’s central controller generates all of the gate/control signals in the system.  Furthermore, even if Crowley disclosed control signals originating from different controllers, having different control signals originate from the same controller would be an obvious modification because it would involve no more than integrating multiple elements in the same housing.  See MPEP § 2144.04(V)(B).  This is particularly true in the case of a programmable elements like microcontrollers or processors, which can be easily programmed to perform multiple functions.  Alternatively, multiple logical processors can be implemented using the same physical processor, or multiple programmable sub-units can be included in the same package/case, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4 June 2022




/ARIC LIN/            Examiner, Art Unit 2851